         Case 5:16-cr-00444-JLS Document 42 Filed 07/30/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                 :
                                         :
             v.                          :      CRIMINAL ACTION
                                         :      NO. 16-444
JEFFREY CURTIS DREXLER                   :
                                         :


                                        ORDER

      AND NOW, this 30th day of July, 2021, upon review of Defendant’s pro se Motion for

Compassionate Release, and the government’s response thereto, it is hereby ORDERED that

Defendant’s Motion for Compassionate Release (Docket No. 33) is DENIED.



                                         BY THE COURT:



                                         /s/ Jeffrey L. Schmehl
                                         Jeffery L. Schmehl, J.
